Citation Nr: 0027244	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder, and if so whether the reopened claim should 
be granted. 

2.  Entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss, to include restoration of a 60 
percent evaluation. 

3.  Entitlement to a total disability rating based on 
unemployability due to service- connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO decreased 
the evaluation for bilateral hearing loss from 60 to 30 
percent disabling, effective May 1, 1999, denied the 
veteran's claim for TDIU and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a seizure disorder.  In an October 1999 rating 
decision, the RO increased the evaluation for bilateral 
hearing loss to 50 percent, effective May 1, 1999.  

The claims for an evaluation in excess of 50 percent for 
bilateral hearing loss and for TDIU will be addressed in the 
remand action at the end of the decision. 


FINDINGS OF FACT

1.  An unappealed rating decision of February 1991 denied the 
veteran's claim for service connection for a seizure 
disorder. 

2.  The evidence added to the record since the February 1991 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a seizure disorder.  

3.  The claim for service connection for a seizure disorder 
is plausible. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The claim for service connection for a seizure disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
nonservice- connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The veteran contends that his seizure disorder is a result of 
a shell fragment wound of the head and multiple concussions 
incurred in service.  

In a February 1991 unappealed rating decision, the RO denied 
entitlement to service connection for a seizure disorder.  Of 
record at the time of the RO's February 1991 denial were 
service medical records, reflecting that in September 1950, 
the veteran sustained a shell fragment wound of the left 
temple with no evidence of any artery or nerve involvement.   
In March and April 1951, the veteran sustained mild 
concussions from mortar rounds and complained of dizziness 
and tinnitus.  In December 1951, the veteran indicated that 
the shrapnel near his ear was giving him trouble.  The 
examining physician recorded that shrapnel had not been 
removed.  A November 1952 service discharge examination 
report reflects that the veteran's head was normal.  

Also of record in February 1991 were private and VA medical 
reports, dating from 1959 to 1990, reflecting that the first 
evidence of seizures was in the late 1980's, and that a VA 
physician determined in December 1990 that they were probably 
related to the appellant's non-service-connected diabetes 
mellitus. 

The evidence added to the record since the February 1991 
rating decision includes the report of a February 1995 
magnetic resonance imaging scan (MRI) of the brain, which 
indicates that a metallic artifact was seen in the left 
temporoparietal region.  An April 1995 VA outpatient report 
reflects that the examining physician opined that the 
veteran's seizure disorder was probably secondary to metal in 
his left temporal lobe.  These reports are not cumulative or 
redundant of evidence previously of record.  Moreover, as the 
only history provided by the veteran during the appeal with 
regards to his seizure disorder is related to the shell 
fragment wound to the head and concussions sustained during 
service in 1950 and 1951, respectively, the February 1995 MRI 
findings of a metal artifact in the left temporoparietal 
region and the April 1995 VA opinion supports the conclusion 
that the appellant's seizure disorder is possibly related to 
in-service trauma.  Therefore, the Board finds these reports 
to be new and material.  Accordingly, this claim is reopened. 

The Board must also determine whether the veteran has 
presented evidence of  a well-grounded claim, that is, 
whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

Since the April 1995 VA outpatient report is competent 
evidence of a nexus between the appellant's seizure disorder 
and service, it also establishes that the claim is well 
grounded.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for a seizure disorder is 
granted.

The Board having determined that evidence of a well-grounded 
claim for service connection for a seizure disorder has been 
submitted, the appeal is granted to this extent.


REMAND

Since the claim of entitlement to service connection for a 
seizure disorder is well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1999).  

Although the April 1995 VA outpatient record is supportive of 
the veteran's claim, it does not appear that the VA examiner 
was familiar with the veteran's complete medical history.  
For instance, he did not note the veteran's history of 
diabetes mellitus.  Therefore, the Board finds that an 
additional VA examination is necessary in order to determine 
the etiology of the veteran's seizure disorder prior to final 
appellate review of the claim. 

The Board also finds that the claims for an evaluation in 
excess of 50 percent for bilateral hearing loss and 
entitlement to a TDIU are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  As a result, VA has a duty to assist 
the appellant in the development of the facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a).

The Board notes that during VA examinations, conducted in 
December 1995 and July 1999, the veteran reported that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  Although the veteran has not specifically alleged 
that he has been awarded SSA disability benefits based on 
service-connected disability, further development to 
determine if SSA has records pertinent to the issues on 
appeal should be undertaken.  In this regard, the RO 
attempted to secure any pertinent records from the Social 
Security Administration (SSA) in November 1998.  However, a 
response from the SSA is not contained in the claims file. 

The Board also notes that during the pendency of this appeal, 
the regulations regarding rating ear diseases, including 
hearing loss, were amended effective June 1999.  Although the 
information and use of Tables VI and VIa in 38 C.F.R. § 4.85 
were not changed, except for terminology for clarification, 
two new provisions for evaluating veterans with certain 
patterns of hearing impairment were added under 38 C.F.R. § 
4.86. 64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 
C.F.R. §§ 4.85, 4.86, 4.87, 4.87a).  These exceptional 
patterns are applicable to the veteran's current claim for an 
evaluation in excess of 50 percent for bilateral hearing 
loss. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

In light of the foregoing, the Board believes that further 
development, to include additional examinations of the 
veteran with requisite opinions, should be undertaken prior 
to final appellate review of the appellant's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the claims for service connection for a 
seizure disorder, an evaluation in excess 
of 50 percent for bilateral hearing loss 
and for a TDIU.  After obtaining any 
necessary releases, the RO should attempt 
to obtain a copy of all treatment records 
identified by the veteran, which have not 
been previously obtained. 

2.  The RO should also request the 
veteran to indicate when he has been 
awarded disability benefits by the SSA.  
Then, the RO should obtain a copy of the 
SSA's decision and of the records upon 
which the award was based.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of his 
seizure disorder.  All indicated tests 
and studies should be conducted and all 
findings should be reported in detail.  
Based upon the examination results and a 
review of the claims file, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that the 
appellant's seizure disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
residuals of a shell fragment wound of 
the left temple.  The examiner should 
also provide an opinion concerning the 
degree of any social and industrial 
impairment resulting from the veteran's 
seizure disorder, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed 
should be fully explained.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
must be typed.  

4.  The veteran should be afforded a VA 
audiologic examination by an examiner 
with the appropriate expertise to 
determine the current severity of the 
service-connected bilateral hearing loss.  
All indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed 
should be fully explained.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
must be typed.

5.  The veteran should also be provided a 
VA examination by a psychiatrist to 
determine the current degree of severity 
of his service-connected psychiatric 
disability.  Any indicated studies should 
be performed, and all current 
manifestations of the service-connected 
disability should be identified.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned, and an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
service-connected disability.  The 
rationale for all opinions expressed 
should be fully explained.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
must be typed.

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions, including the 
requested examinations and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.

7.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a seizure disorder on a de 
novo basis, readjudicate the issues of 
entitlement to an evaluation in excess of 
50 percent for bilateral hearing loss 
with consideration of both the former and 
amended criteria with respect to rating 
hearing loss and, if not rendered moot, 
readjudicate the issue of entitlement to 
a TDIU.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 



